Citation Nr: 1727140	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  09-39 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals, fractured right os calcis with calcification of the Achilles tendon.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active service from January 25 to September 27, 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2011, the Veteran testified during a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims ("Court") held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued that her service-connected disabilities render her unemployable.  However, during her December 2008 VA examination, she reported that she was fired because she was unable to walk.  She testified that she has difficulty walking due to her service-connected disabilities.  See hearing transcript, pg. 20.  The examiner did not indicate whether the inability to walk was due, at least in part, to her service-connected disabilities.  During her May 2010 VA examination, she stated that she was unemployed due to claudication of both legs and did not mention her service-connected disabilities.  Nonetheless, the Board finds that the record reasonably raises the issue of entitlement to a TDIU.  Accordingly, the Board concludes that a claim for a TDIU has been raised and has been listed as an issue on appeal.  

In September 2014 the Board remanded the claims for further development.  The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

During the pendency of this appeal, in January 2017, the RO granted the Veteran an increase of her evaluation of right calf atrophy from noncompensable to 30 percent disabling effective October 8, 2015.  However, inasmuch as a higher rating is available for the period prior to October 8, 2015, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, in a statement submitted in February 2017, the Veteran expressed her satisfaction with the RO's decision and withdrew her claim as to the issue of right calf atrophy.  Therefore, no issue remains for the Board's determination and the Board has no jurisdiction over such claim. 

The Board notes that additional evidence, namely Vocational Rehabilitation Records have been added to the record since the issuance of the February 2017 supplemental statement of the case (SSOC).  Although the Veteran has not waived initial AOJ consideration of the additional evidence, the Veteran is not prejudiced by the Board considering such evidence for the limited purpose of a thorough remand.  Furthermore, as the claim is being remanded, the AOJ will have ample opportunity to review the newly associated records.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) recently made a precedential finding that the final sentence of 38 C.F.R.      § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Upon a review of the examinations conducted during the course of the appeal in December 2008, May 2010, March 2012, October 2012, and October 2015, it does not appear that such testing was conducted, or that the VA examiners explained why such testing could not be conducted or was not necessary.  Therefore, such testing should be accomplished in connection with the examination conducted on remand.  Additionally, the examiner will be requested to offer a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period. 

With regard to the TDIU claim, the Board finds that the claim is inextricably intertwined with the claim remanded herein, the outcome of which could possibly have bearing on whether the Veteran meets the schedular criteria for TDIU benefits during the entirety of the appeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, due to the length of time which will elapse on remand, updated VA treatment records should be obtained for consideration in the Veteran's appeal.  The Veteran should also be provided with an opportunity to identify and provide a release for any private treatment providers who have treated her for her residuals of a fractured right os calcis with calcification of the Achilles tendon so that VA may obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in her possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected residuals of a fractured right os calcis with calcification of the Achilles tendon.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should explain the reasons for the conclusions reached.  

The examiner should identify the nature and severity of all manifestations of the Veteran's residuals of a fractured right os calcis with calcification of the Achilles tendon.  The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's right os calcis disability on her daily activities and employability.

The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's residuals of a fractured right os calcis with calcification of the Achilles tendon conducted during the course of the appeal in December 2008, May 2010, March 2012, October 2012, and October 2015.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




